Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the substitute specification filed 09 July 2020. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “engaged portion 124” in [0028; 0033; 0037; 0055].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “123a” disclosed in FIG 9
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "100" and "300" have both been used to designate cell units.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "curved portions".  There is insufficient antecedent basis for this limitation in the claim. Claim 5 depends indirectly on Claim 1 which recites the limitation “a curved portion”. As Claim 1 recites the limitation only in singular form, there is insufficient antecedent basis for the limitation being in plural form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0260039 A1 to Yajima et al. (cited by Examiner; relying on foreign priority 15 Dec 2015), hereinafter referred to as “YAJIMA”.
Regarding Claim 1, YAJIMA teaches a cell unit for a solid oxide fuel cell (see solid oxide fuel cell stack 100 in [0022]) comprising a sequential stack of: 
a power generation cell (see solid oxide fuel cell 10 in [0022; 0024]) including a cathode layer (see cathode electrode 30), an electrolyte layer (see solid electrolyte plate 20), and an anode layer (see anode electrode 40); 
an auxiliary collector layer that assists electrical contact (see current collective mesh 60 being a current collecting member collecting electric power from the fuel cell 10 in [0029]); and 
a separator 70 having a flow passage portion defining a gas flow passage (see gas flow passages 74 being formed from second abutting portion 72 coupled by connecting portion 73 in [0300; 0033-0035]; see further FIG 1), 
wherein the auxiliary collector layer has a curved portion (see current collecting mesh 60 being woven in [0030-0031]) disposed so as to overlap the gas flow passage 74 in a stacking direction (see FIG 1), and that has an arch shape projecting toward a power generation cell side.  
Regarding Claim 2, YAJIMA teaches a connecting portion (see first abutting portion 71 therein solid oxide fuel cell stack 100 in FIG 1; see further [0300; 0033-0035]) that connects the auxiliary collector layer (see current collecting mesh 60) and the separator 70.  
Regarding Claim 3, YAJIMA teaches The cell unit according to claim 2, wherein the connecting portion has a regulating portion (see first abutting portion 71 in [0050] having a section modulus greater than the section modulus of connection portion 73; see further FIG 1) for regulating displacement between the auxiliary collector layer (see current collecting mesh 60) and the separator 70 in a planar direction orthogonal to the stacking direction.  
Regarding Claim 8, YAJIMA teaches having a metal support portion made of metal and supports the power generation cell (see metal plate 50 as a support body in [0028]).  
Regarding Claim 9, YAJIMA teaches the auxiliary collector layer as being a conductive porous body (see current collecting mesh 60 being a metal porous body and further, assisting in an electrical connections in [0030; 0060]).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0260039 A1 to Yajima et al. (cited by Examiner; relying on foreign priority 15 Dec 2015), as applied to claim 2 above, hereinafter referred to as “YAJIMA”.
Regarding Claim 4, YAJIMA teaches the current collecting mesh 60 being a metal porous body in [0030], the cathode electrode 30 being a plate shaped porous member in [0026], and the abutting of abutting portion 71 to the cathode electrode 30 via the current collecting mesh 60 in [0034] (see further FIG 1).
While YAJIMA is not particular to the current collecting mesh 60 being embedded in the cathode electrode 30, depending on the pressure applied, one having ordinary skill in the art would recognize there being a degree of embedment between a the current collecting mesh 60 having a metal porous body abutting against a cathode electrode 30 being a plate shaped porous member (see 2144).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0260039 A1 to Yajima et al. (cited by Examiner; relying on foreign priority 15 Dec 2015), hereinafter referred to as “YAJIMA”, as applied to claims 1 and 4 above, and further in view of US 2005/0221146 A1 to Horiguchi (cited in IDS), hereinafter referred to as “HORIGUCHI”.
Regarding Claim 5, YAJIMA teaches an auxiliary collector layer having curved portions (see woven current collecting mesh in [0031]; see further FIG 1), and a plurality of inflection portions (see noted feature in annotated FIG 1 within the current collective mesh 60) provided continuously at ends of the curved portions, and the connecting portion (see first abutting portion 71 in FIG 1) connecting the protruding portions of the separator and the inflection portion of the auxiliary collector layer (see [0032-0036]). However, YAJIMA is silent to the plurality of inflection portions having different curvature from that of the curved portions.
HORIGUCHI is relied upon as for its teaching of a fuel cell having corrugated collector 14 and separator substrate 16 structures (see [0071-0074]; see further FIG 9). HORIGUCHI teaches the collector 14 having protrusions 14a being curved portions (see [0072]; FIG 9) and spacer portions 142 being inflection portions (see [0051]; FIG 9) connecting protrusions 16a of the separator 16 and spacer portions 142 of the collector 14. HORIGUCHI further teaches in FIG 9 the spacer portions 142 having different curvature from the protrusions 14a.  One having skill in the art as of the effective filing date of the claimed invention would be motivated to modify YAJIMA with the teachings of HORIGUCHI in order to take advantage of the increased contact between the electrode and the collector therein enabling power to be evenly collected from the entire electrode, so power collection resistance decreases (see HORIGUCHI [0074].
Regarding Claim 6, YAJIMA teaches the inflection portion (see annotated FIG 1) being in contact with the separator 70, the inflection portion being a section of the current collecting mesh 60 being a metal porous body (see [0030]). While YAJIMA not particular to having an engagement portion that engages the inflection portion with the separator, it would have been obvious to one skilled in the art to roughen connecting surfaces to prevent the slippage between the first abutting portion 71 and the current collecting mesh 60 (see 2144.03).
Regarding Claim 7, YAJIMA teaches the flow passage portion (see gas flow passages 74, 75 in [0032-0035] of the separator 70 having a convex-concave shape (see FIG 1), which includes a plurality of protruding portions (connecting portions 73, see further annotated FIG 1) projecting toward the auxiliary .

    PNG
    media_image1.png
    638
    593
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0036144 A1 Yajima et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 8:30AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
 Art Unit 1723